     Case 3:19-cv-01432-C Document 5 Filed 06/20/19                Page 1 of 4 PageID 19


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


BRAND LAW PLLC.                         )
                                        )
                                        )
                                        )
                  Plaintiff,            )
                                        )
       v.                               )                          Cause No.:
                                        )
ANTHONY ALEXANDER, M.D.;                )
PAIN MEDICINE CENTER OF SE INDIANA LLC; )                        AMENDED COMPLAINT
and the UNITED STATES OF AMERICA        )                        FOR INTERPLEADER
                                        )
                                        )
                                        )
                                        )
                  Defendants.           )


              AMENDED COMPLAINT FOR INTERPLEADER, DISCHARGE, AND

                                     ATTORNEY’S FEES

        Comes now BRAND LAW PLLC and brings this statutory interpleader, discharge, and

request for attorney’s fee action pursuant to 28 U.S.C. § 1335 against Defendants Anthony

Alexander M.D., Pain Center of SE Indiana, LLC, and the United States of America. In support

of the same, the Court is shown as follows:

                                              PARTIES

        1. Plaintiff Brand Law, PLLC is a limited liability company with its principal place of

business located at 3726 N Hall Ste 610, Dallas, Texas, 75219.

        2.   Defendant Anthony Alexander, M.D. (Alexander) is a citizen of New Albany, Indiana

whose last known address is at 3809 Muirfield Dr, New Albany, IN 47150.

        3.   Defendant Pain Center of SE Indiana, LLC (Pain Center) was an Indiana limited

liability company whose sole member, Anthony Alexander, M.D. was and continues to
      Case 3:19-cv-01432-C Document 5 Filed 06/20/19                  Page 2 of 4 PageID 20


be a citizen of New Albany, Indiana.

        4. Defendant is the United States of America who can be served with process through

William Barr, Attorney General of the United States of America, 950 Pennsylvania Avenue, NW,

Washington, DC 20530 and Erin Nealy Cox, United States Attorney’s Office, 1100 Commerce

Street, Third Floor, Dallas, Tx 75242-1699.

                                 I. JURISDICTION AND VENUE

        5.     This is an action for interpleader pursuant to 28 U.S.C. § 1335.

        6.     The claimants are of diverse citizenship and the amount in controversy exceeds

               $75,000.00.

        7.     Venue is proper in a federal jurisdiction pursuant to 28 U.S.C. § 1397.

                                        II. BACKGROUND

         8.    On or about January 2013, Brand Law PLLC began representing Anthony

Alexander, Pain Center of SE Indiana and The Pain Medicine and Rehabilitation Center, P.C. in

litigation against Origin Healthcare Solutions LLC, SSIMED LLC, and Origin Holdings Inc.

(Origin).

        9.     On or about April 2018, Anthony Alexander’s corporation, The Pain Medicine and

 Rehabilitation Center, P.C. (Pain Medicine) filed a Chapter 11 bankruptcy in the Southern District

 of Indiana.

        10. On August 6, 2018, that court held that Plaintiff was entitled to a 40% contingency fee

 from the proceeds of any award, settlement, or verdict received by any of the plaintiffs in the Origin

 litigation separate and apart from any additional expenses or attorneys’ fees with said plaintiffs.

        11. On December 7, 2018, a jury verdict in favor of the aforementioned plaintiffs was

 entered against Origin in the amount of $1,500,000.00.

        12. On or about April 2019, Plaintiff negotiated a settlement in the amount of

 $1,575,000.00, which exceeded the jury verdict.
     Case 3:19-cv-01432-C Document 5 Filed 06/20/19                   Page 3 of 4 PageID 21


       13. The Pain Medicine bankruptcy case was closed on or about June 7, 2019.

       14. The 40% contingent portion of the blended attorneys fee due to Plaintiff has been paid.

       15. Defendant United States of America has filed federal tax liens against Defendant

Alexander in Floyd County Indiana and upon information and belief, Plaintiff believes tax liens

may also exist against Pain Center and Pain Medicine.

       16. On June 17, 2019, the United States of America explicitly agreed that Anthony

Alexander’s corporation, The Pain Medicine and Rehabilitation Center, P.C. (Pain Medicine),

could receive $300,000 from the litigation proceeds in the Origin litigation.

       17. Immediately thereafter, Plaintiff released those funds to the Debtor.

       18. Plaintiff has not received all of the attorney’s fees due to it for prosecution of the

Origin litigation. Plaintiff claims an interest in the balance of $645,000 in Plaintiff’s attorney trust

account related to the Origin litigation for unpaid fees in the amount of $248,500.

       19. However, Plaintiff is still in serious doubt and cannot determine the amount owed to

the Internal Revenue Service, which is dependent upon both the remaining amount of unpaid tax

liability owed by each taxpayer and the percentage amount to be allocated to each of the Plaintiffs

in the Origin litigation. Without relief from this Court, Plaintiff is at risk of not honoring filed

federal liens, exposing itself to the danger of litigation and multiple payment obligations. As such

relief is appropriate pursuant to 28 U.S.C. 2361.

       20. Plaintiff stands ready to pay into the Registry of this Court $396,500 which represents

the balance of the amount in its attorney trust account from the Origin litigation after deduction of

the $248,500 of outstanding attorney’s fees due from the Origin Plaintiffs’ remaining balance as

well as the $300,000 released to the Debtor.

       21. WHEREFORE, Plaintiff requests the Court to:

                                A. Direct Plaintiff to tender amounts owed to the IRS to the Clerk

                                    of this Court and/or the Defendants;
Case 3:19-cv-01432-C Document 5 Filed 06/20/19           Page 4 of 4 PageID 22


                    B. Direct the Clerk of this Court to deposit the funds in the Registry

                       of the Court to be invested in accordance with the practice of

                       the Registry and to be led therein subject to further Order(s) of

                       the Court;

                    C. Fully and finally discharge and release Plaintiff from any and

                       all liability to Defendants by reason of payment into the

                       Registry of this Court of the $396,500.00.

                    D. Award Plaintiff its reasonable attorney’s fees and court costs, if

                       any, in connection with the filing and prosecution of this

                       Complaint for Interpleader.

                    E. Grant such further relief as may, in its discretion, appear to be

                       proper.



                                 Respectfully submitted this the 20th day of June, 2019.




                                         /s/ Volney Brand
                                         Brand Law PLLC (Bar # 24073253)
                                         3626 N Hall Suite 400E
                                         Dallas, Tx 75219
                                         Email: volney@brandlaw.us.com
                                         Phone: (214)-932-1472
                                         Fax: (214)-932-1473
                                         Pro hac to be filed
